DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Non-Final Office Action filed 8 November 2021 and not repeated herein is overcome and hereby withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 1/28/202 has been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al., WO 2015/072163 A1 (“Goto”) (US 2016/0272771 is relied upon as an English language equivalent for reference)(previously cited) in view of Togawa et al., US 2013/0139883 (“Togawa”)(previously cited),  Komori et al., JP 2002/067213A (“Komori”)(previously cited), and Yamazaki et al., US 2013/0260144 (“Yamazaki”)(newly cited) 
Regarding claims 1 and 5, Goto discloses a film and a retort pouch (i.e. a packaging bag) formed therefrom wherein the film comprises a polybutylene terephthalate (PBT) film layer [abstract, 0001, 0030-0032, 0113]. The PBT film layer contains 60% by mass or more of PBT and preferably exhibits a thermal shrinkage at 150° C of from 0% to 4.2% in the machine and transverse directions [abstract, 0111-0112]. The PBT film layer has a thickness of between 3 and 100 µm [0097].  Goto teaches laminating the PBT film layer to a sealant layer which is formed from a linear low density polyethylene (LLDE) and has a thickness of 40 µm [0134, 0135]. The PBT film layer shrinkage range and the thickness ranges of the sealant layer and PBT film layer disclosed by Goto overlap or encompass, and therefore render obvious, the claimed ranges (see MPEP 2144.05).  Goto teaches forming the film using an extruder having a die temperature 295° C and having the thermosetting temperature be set so as to be between 160° C and 240° C [0120, 0138].
Goto is silent regarding the total amount of 1,4-butanediol and tetrahydrofuran (THF) volatized during heating being within the claimed range. Goto is  also silent regarding the film/bag comprising a gas barrier layer and urethane protective layer.
Togawa discloses a film formed from a PBT resin [abstract].  Togawa teaches reducing the degree of degradation of the PBT resin due to exposure to heat during the formation of the film by incorporating a hindered phenol [0099].  Togawa goes on to teach using 200 ppm of Irganox 1330 as the amount and species of hindered phenol [0128-0130].
Komori discloses a multilayer laminate material having excellent transparency, high gas barrier properties, and excellent heat sterilization resistance [abstract, 0009, 0050-0052, Figs. 1 and 2]. The laminate is formed by laminating a multilayer film (11) to an intermediate plastic layer (12) on a surface that is opposite that of a sealing layer (13) [0050-0052, Figs. 1 and 2].  The intermediate plastic layer (12) may be formed from a polyester resin [0025]. The multilayer film (11) comprises an inorganic oxide film layer (3) and a protective layer (4) wherein the inorganic oxide film layer is bonded to the intermediate plastic layer (14) via a primer layer (2) [0010-0013, 0024, 0027, 0050-0052, Figs. 1 and 2]. The laminate is suitable for use in forming retort packaging [0016, 0050, 0052].
Yamazaki discloses a multilayer retort packaging film comprising a PBT substrate film laminated to a vapor deposited inorganic oxide film layer 
[abstract, 0001, 0019, 0020, 0023-0029, 0039, 0048, 0090-0092].  Yamazaki teaches coating the inorganic oxide film layer with a protective layer formed from a resin composition comprising a polyurethane-resin in order to relax stress on the inorganic oxide film and suppress deterioration during retort treatment [0096, 00967, 0116].
Goto and Togawa are both directed towards films formed from a PBT resin.  It would have been obvious to one of ordinary skill in the art at the time the instant 
Goto and Komori are both directed towards packaging materials suitable for forming retort packaging wherein the packaging material comprises a sealant layer and a polyester resin layer.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have laminated  the multilayer film (11) taught by Komori to the surface of the PBT layer of the film of modified Goto which is not covered by the sealant layer with the expectation of providing a packaging material having excellent transparency, high gas barrier properties, and excellent heat sterilization resistance.  The resulting retort bag would have been formed from a laminate material comprising an intermediate layer of PBT having a first and second surface.  The first surface would have been bonded to a polyolefin sealant layer.  The second surface would have been bonded to an inorganic oxide film layer via a primer layer (i.e. an adhesion layer). 
Modified Goto and Yamazaki are both directed toward retort packaging films comprising a vapor deposited inorganic oxide layer. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have coated the inorganic oxide film layer of the laminate of modified Goto with the protective layer formed from a resin composition comprising a polyurethane-resin taught by Yamazaki in order to relax stress on the inorganic oxide film and suppress deterioration during retort treatment.  The protective layer of the resulting laminate would have read on the claimed protective layer.
While modified Goto does not explicitly disclose the ranges of amounts of 1,4-butanediol and THF volatized during heating it is noted that Applicant’s specification discloses that the claimed range of amounts of 1,4-butadiol and THF volatized during heating is the result of setting the thermosetting temperature to be above 200° C, melting the resin at a temperature of less than 280° C, and incorporating an antioxidant into the resin during processing [0023, 0030, 0041].  Additionally, Applicant’s specification discloses utilizing a phenol-based antioxidant and specifically calls out Irganox 1330 [0024].  As such, it is the Examiner’s position that the film of modified Goto and packaging bag made therefrom would have been identical to or substantially identical to the film/bag claimed and disclosed by Applicant in terms of the thickness of the layers, the composition of the layers, the processing conditions, and the species of antioxidant.  Therefore, there is a reasonably expectation that the bag of modified Goto would have intrinsically exhibited the claimed total amount of 1,4-butandediol and THF volatilization during heat at a temperature of 135° C for 60 minutes (see MPEP 2112V).
Regarding claims 6-8,
It is the Examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that modified Goto discloses a packaging bag as presently claimed, there is a reasonably expectation that the packaging bag of modified Goto would be capable of performing the intended use, (i.e. being used in a microwave oven or as a vacuum bag or as pillow packaging) as presently claimed as required in the above cited portion of the MPEP. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Togawa, Komori, and Yamazaki as applied to claim 1 above, and further in view of Kato et al., JP 2009/197099A (“Kato”) (previously cited).
Regarding claim 4, as is described above, modified Goto teaches a packaging bag which meets the limitations of claim 1. Modified Goto is silent regarding the sealant layer of the disclosed bag comprising a blend LDPE and polylactic acid (PLA).
Kato discloses a resin composition which is suitable for use in packaging laminates wherein the composition comprises an olefin-based resin and a PLA [abstract, 0001, 0013, 0014]. The resin composition is suitable for applying to a base film which may be formed from, inter alia, PBT [0050-0051].  The resin composition exhibits excellent moldability and heat sealability [0050]. Kato teaches an example of the composition which comprises 35 parts by weight of PLA and 65 parts by weight of LLDPE [0062].  
Modified Goto and Kato are both directed towards laminate packaging materials comprising a sealant layer.  It would have been obvious to one of ordinary skill in the art .  

Allowable Subject Matter
Claims 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 13 January 2022 with respect to the previous grounds of rejection of claims 1-8 under 35 U.S.C.§103 have been considered but are moot in light of the new grounds rejection forth above which were necessitated by the amendments made to claim 1.
On page 5 of the remarks Applicant asserts that the amendment made to claim 1 renders the claim definite. The Examiner agrees with Applicant and has withdrawn the rejection of the claims 1 and 3-8 under 35 U.S.C. §112(b)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782